Appeal by employer and its carrier from an award of disability compensation to claimant made by the Workmen’s Compensation Board. Claimant suffered a heart attack while working for the employer. Appellants assert there is no proof of an accident and causal relation. Claimant worked for an electrical contractor, and on July 31, 1950, was sent to do a wiring job on a house under construction. Upon arrival at the house, claimant carried several boxes of material weighing from twenty-five to fifty pounds from his car to a plank leading to the threshold of the front door, and up the plank into the house. Upon setting down the last box claimant became ill and was taken to a doctor and then to a hospital, and was found to be suffering from coronary thrombosis and myocardial infarction, resulting in his total disability during the time here involved. There is medical evidence that the exertion of claimant’s work brought on the attack. The evidence supports the board’s findings. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.